FOSTER, District Judge.
These two cases involve the same issues. The plaintiff is a corporation organized and existing under the laws of Texas with its domicile in the city of Houston. Certain local taxes are assessed against the plaintiff on tank ears operated by it in the state of Louisiana. No complaint is made as to the fairness of the method of assessment, hut the plaintiff contends that its property is assessable for state purposes only because it has no domicile in the state of Louisiana. It appears, however, that plaintiff has a place of business in Shreveport and has designated an agent for the purpose of citation.
Corporations operating rolling stock in the state of Louisiana are subject to all state and local taxation, if they have a domicile within the state. If they have no domicile, they pay the general state tax, a,nd, in addition to that, a tax of 25 mills in lieu of all local and other taxation. The Supreme Court of Louisiana lias passed on the contentions here raised in the case of Simms Oil Co. v. Flanagan, 155 La. 565, 99 So. 450, holding that the plaintiff in this ease has a business domicile for the purpose of taxation in Shreveport. This ease constitutes a construction of the laws of Louisiana on the subject, and I feel that I would he bound to follow it, as, in view of the provisions of the Louisiana law making all owners of rolling stock subject to taxation one wa.y or the other, there is no question of unjust discrimination presented. I more readily follow the ease above cited, as it agrees with my own views.
There will he decrees dismissing the hills and awarding attorneys’ fees' and interest as prayed for in the answer.